This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   JOANN M. MACLELLAN, Individually
 3   and as Guardian and Trustee of DAVID
 4   TIMOTHY KING, DANIEL J. KING, and
 5   JOHN R. KING,

 6                  Claimants-Appellants,

 7 v.                                                                                   No. 33,123

 8 VIRGINIA N. EYERMANN,

 9                  Personal Representative-Appellee,

10 IN THE MATTER OF THE ESTATE OF
11 PHILLIP TIMOTHY KING, Deceased.

12 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
13 J.C. Robinson, District Judge

14 Scott Hulse P.C.
15 Casey S. Stevenson
16 El Paso, TX

17 for Appellants

18 M. Yvonne Gonzalez
19 Silver City, NM

20 for Appellee
 1                             MEMORANDUM OPINION

 2 VIGIL, Judge.

 3   {1}   Appellant, JoAnn M. MacLellan, Individually and as Guardian and Trustee of

 4 David Timothy King, Daniel J. King, and John R. King, seeks to appeal from the

 5 district court’s amended order, dated July 31, 2013, denying her request to vacate the

 6 district court’s order, dated July 2, 2013, denying her claims. [DS 2, RP 397, 357]

 7 We issued a notice proposing to summarily remand to allow the district court to

 8 consider an outstanding motion for relief from judgment filed by MacLellan in the

 9 district court on August 1, 2013. MacLellan did not file a response to our proposed

10 disposition, but the Personal Representative of the Estate of Phillip Timothy King,

11 Virginia N. Eyermann, filed a timely memorandum in opposition.

12   {2}   We continue to believe that MacLellan’s post-judgment motion should be

13 construed as a motion under NMSA 1978, Section 39-1-1 (1953), and that in the

14 interests of judicial economy, this case should be remanded to the district court so that

15 it can rule on this motion. Accordingly, we remand this case to the district court.

16   {3}   IT IS SO ORDERED.


17                                          __________________________________
18                                          MICHAEL E. VIGIL, Judge

19 WE CONCUR:

                                               2
1 ___________________________________
2 LINDA M. VANZI, Judge



3 ___________________________________
4 M. MONICA ZAMORA, Judge




                                  3